Exhibit 3.2 BYLAWS OF BLACKWATER ACQUISITION SUB, INC., a Nevada close corporation Adopted as of June 28, 2012 TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Registered Office 1 Other Offices 1 ARTICLE II GOVERNANCE 1 Management of Business 1 Committees; Subcommittees 1 Place of Meetings 2 Remote Communications 2 Annual Meeting 2 List of Stockholders 2 Special Meetings 3 Notice of Meetings 3 Limitation on Business 3 Quorum 3 Voting Required for Action 4 Proxies 4 Action by Written Consent 4 Closing of Transfer Books/Record Date 5 Registered Stockholders 5 ARTICLE III OFFICERS 5 General 5 Appointment. Resignation and Removal 5 Subordinate Officers 6 Compensation 6 Duties of President 6 Duties of Vice President 6 Duties of Secretary 6 Duties of Assistant Secretaries 6 Duties of Treasurer 6 Duties of Assistant Treasurers 7 ARTICLE IV NOTICES 7 General 7 Effectiveness of Notice 7 Notice to Person with Whom Communication is Unlawful 8 Waiver of Notice 8 ARTICLE V INDEMNIFICATION 8 Indemnity for Claims Not in the Name of Corporation 8 Indemnity for Claims in the Name of Corporation 9 Indemnification of Employees and Agents 9 Success on Merits 9 Advancement of Expenses 9 Limitation on Indemnification 10 TABLE OF CONTENTS (continued) Page Indemnity Not Exclusive 10 Insurance Indemnification 10 Conflicts 10 Indemnity Agreements 11 Surviva 11 Repeal or Modification 11 ARTICLE VI CERTIFICATES OF STOCK 11 Certificates 11 Special Designation on Certificates 12 Lost Certificates 12 Transfers of Stock 12 ARTICLE VII GENERAL PROVISIONS 12 Dividends 12 Reserves 13 Checks 13 Fiscal Year 13 Seal 13 Captions 13 Interpretations 13 Seniority 13 Computation of Time 13 ARTICLE VIII AMENDMENTS 13 Amendments 13 ii BYLAWS OF BLACKWATER ACQUISITION SUB, INC., a Nevada close corporation ARTICLE I OFFICES 1.1Registered Office.In accordance with the applicable provisions of the Nevada Revised Statutes (“NRS”), including, without limitation, NRS 78.090, the registered office of Blackwater Acquisition Sub, Inc., a Nevada close corporation (the “Corporation”)shall be maintained at such place within the State of Nevada as the stockholders of the Corporationshall determine from time to time in pursuance of authority vested by the Corporation’s Articles of Incorporation and these Bylaws (as amended from time to time in accordance with the terms hereof, and in accordance with the Corporation’s Articles of Incorporation as then in effect and applicable law, the “Bylaws”). 1.2Other Offices.The Corporation may also have offices at such other places both within and without the State of Nevada as the stockholders may from time to time determine or the business of the Corporation may require. ARTICLE II GOVERNANCE 2.1Management of Business.The business of the Corporation shall be managed by or under the direction of the stockholders which may exercise all such powers of the Corporation and do all such lawful acts and things as are not by statute directed or required to be exercised or done by a board of directors.Each of the stockholders may designate one or more persons who are authorized to act on behalf of such stockholder with respect to such stockholder’s rights to participate in the management and direction of the business and affairs of the Corporation. 2.2Committees; Subcommittees.Unless otherwise provided in the Articles of Incorporation, the stockholders, by resolution or as set forth in these Bylaws, may designate one or more committees, which, to the extent provided in such resolution or in these Bylaws, shall have and may exercise the powers of the stockholders in the management of the business and affairs of the Corporation.Each committee must include at least one stockholder.Subject to the preceding sentence, and unless the Articles of Incorporation or these Bylaws otherwise provide, the stockholders may appoint natural persons who are not stockholders to serve on any committee.Each committee must have the name or names as may be designated in these Bylaws or as may be determined from time to time by resolution adopted by the stockholders.Any such committee may authorize the seal of the Corporation to be affixed to all papers that may require it; but no such committee shall have the power or authority to (a) approve or adopt, or recommend to the stockholders, any action or matter expressly required by statute to be submitted to stockholders for approval, or (b) adopt, amend or repeal any bylaw of the Corporation. Each committee shall keep regular minutes of its meetings and report the same to the stockholders as and when required. Meetings and actions of committees shall be governed by, and held and taken in accordance with, the provisions of these Bylaws with such changes in the context of those bylaws as are necessary to substitute the committee and its members for the stockholders. However: (i)the time of regular meetings of committees may be determined either by resolution of the stockholdersor by resolution of the committee; (ii)special meetings of committees may also be called by resolution of the stockholders; and (iii)notice of special meetings of committees shall also be given to all alternate members, who shall have the right to attend all meetings of the committee. The stockholders may adopt rules for the government of any committee not inconsistent with the provisions of these Bylaws, the Articles of Incorporation and NRS 78.125. Unless otherwise provided in the Articles of Incorporation, these Bylaws or the resolution(s) of the stockholders designating the committee, a committee may create one or more subcommittees, each subcommittee to consist of one or more members of the committee, and delegate to a subcommittee any or all of the powers and authority of the committee. 2.3Place of Meetings.Subject to Section 2.4 below, all meetings of stockholders, for any purpose, may be held at such time and place, within or without the State of Nevada, as shall be determined by the stockholders.The place of each such meeting shall be stated in the notice of meeting or in a duly executed waiver of notice thereof. 2.4Remote Communications.The stockholders may determine that a meeting of stockholders shall not be held at any place, but may instead be held solely by means of remote communication in any manner permitted by Nevada law.Such means of remote communication include participation by telephone conference or similar method of communication by which all persons participating in the meeting can hear one another.Participation in such meeting shall constitute presence in person at the meeting. For the sake of clarity, this Section 2.4 is intended to constitute a restriction authorized by NRS78.320(4). 2.5Annual Meeting.The Corporation shall hold an annual meeting if one or more stockholders delivers written notice to the Corporation requesting an annual meeting. Upon receipt of such notice, the Corporation shall hold an annual meeting within 30 days. The annual meeting of stockholders shall be held on the day and at the time set by the stockholders, if not a legal holiday, and if a legal holiday, then on the next regular business day following, at the hour set forth in the notice thereof.The stockholders shall have authority to set the agenda for the annual meeting and to establish the deadline by which requests for the addition of items to the agenda shall be received.At the annual meeting, the stockholders shall transact such other business as may properly be brought before the meeting. 2.6List of Stockholders.The officer who has charge of the stock ledger of the Corporation shall prepare and make a complete list of the stockholders arranged in alphabetical order, showing the address of and the number of shares registered in the name of each stockholder, and the list shall be produced and kept at the time and place of the annual meeting during the whole time thereof and be subject to the inspection of any stockholder who may be present. 2 The Corporation shall not be required to include electronic mail addresses or other electronic contact information on such list. Such list shall be open to the examination of any stockholder for any purpose germane to the meeting for a period of at least 10 days prior to the meeting: (i) on a reasonably accessible electronic network, provided, that the information required to gain access to such list is provided with the notice of the meeting, or (ii) during ordinary business hours, at the Corporation’s principal place of business.In the event that the Corporation determines to make the list available on an electronic network, the Corporation may take reasonable steps to ensure that such information is available only to stockholders of the Corporation. If the meeting is to be held at a place, then the list shall be produced and kept at the time and place of the meeting during the whole time thereof, and may be examined by any stockholder who is present.If the meeting is to be held solely by means of remote communication as permitted under Section 2.4 above, then the list shall also be open to the examination of any stockholder during the whole time of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting. 2.7Special Meetings.Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute or by the Articles of Incorporation, may be called by the President and shall be called by the President or Secretary at the request, in writing, of a majority of the stockholders, or at the request, in writing, of stockholders entitled to exercise a majority of the voting power of the Corporation.Such request shall state the purpose or purposes of the proposed meeting.If any person(s) other than the stockholders calls a special meeting, the request shall: (i) be in writing; (ii) specify the time of such meeting and the general nature of the business proposed to be transacted; and (iii)be delivered personally or sent by registered mail or by facsimile transmission to the President and the Secretary of the Corporation. 2.8Notice of Meetings.Whenever stockholders are required or authorized to take any action at a meeting, a written notice of such meeting shall be given.Such written notice must be signed by the Corporation’s President, a Vice President, the Secretary, an Assistant Secretary or by such other natural person or persons as the Bylaws may prescribe or permit, or as the stockholders may designate.In addition, such written notice shall include the following: (i) the purpose or purposes for which the meeting is called; (ii) the time when the meeting will be held; (iii)the place where the meeting will be held; and (iv)if participation by means of telephone conference or similar methods of communication is going to be permitted for such meeting, the notice shall include a statement to that effect, including instructions as to how a stockholder may so participate. Such written notice shall be given to each stockholder entitled to vote at the meeting not less than 10 nor more than 60 days before the meeting.Such written notice shall be delivered in accordance with NRS78.370 and Article IV below. 2.9Limitation on Business.Business transacted at any special meeting of stockholders shall be limited to the purposes stated in the notice. 2.10Quorum.Stockholders of the Corporation holding at least a majority of the voting power of the Corporation, present in person or represented by proxy, regardless of whether the proxy has authority to vote on all matters, shall constitute a quorum at all meetings of the stockholders for the transaction of business, except as otherwise provided by statute or by the Articles of Incorporation.If, however, a quorum shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented.At any adjourned meeting at which a quorum shall be present or represented, any business may be transacted that might have been transacted at the meeting as originally noticed. 3 2.11Voting Required for Action.When a quorum is present at any meeting, the stockholders holding a majority of the voting power of the Corporation present in person or represented by proxy at such meeting shall decide any question brought before such meeting, unless the question is one upon which by express provision of the statutes or of the Articles of Incorporation, these Bylaws, or an express agreement in writing, a different vote is required, in which case such express provision shall govern and control the decision of such question. Except as may be otherwise provided in the Corporation’s Articles of Incorporation, each stockholder entitled to vote at any meeting of stockholders shall be entitled to one vote for each share of capital stock held by such stockholder that has voting power upon the matter in question.Voting at meetings of stockholders need not be by written ballot and, unless otherwise required by Nevada law, need not be conducted by inspectors of election unless so determined by the holders of shares of stock having a majority of the votes that could be cast by the holders of all outstanding shares of stock entitled to vote thereon that are present in person or by proxy at such meeting.If authorized by the stockholders, such requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission (as defined in Section 5.2 below); provided, that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder or proxy holder. 2.12Proxies.Except as otherwise provided in the Articles of Incorporation or in a Certificate of Designation or similar document filed with the Secretary of State of Nevada in accordance with NRS 78.1955, each stockholder shall, at every meeting of the stockholders, be entitled to one vote in person or by proxy for each share of stock having voting power held by such stockholder, but, pursuant to NRS78.355, no proxy shall be valid after the expiration of six months from the date of its execution unless (a) coupled with an interest, or (b)the person executing it specifies therein the length of time for which it is to be continued in force, which in no case shall exceed seven years from the date of its execution. 2.13Action by Written Consent.Any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power, except that if any greater proportion of voting power is required for such action at a meeting, then such greater proportion of written consents shall be required.In no instance where action is authorized by written consent need a meeting of stockholders be called or notice given. Unless otherwise prohibited by the NRS, an electronic transmission (as defined in Section 4.1 below) consenting to an action to be taken and transmitted by a stockholder or proxy holder, or by a person or persons authorized to act for a stockholder or proxy holder, shall be deemed to be written, signed and dated for purposes of this section; provided, that any such electronic transmission sets forth or is delivered with information from which the Corporation can determine (i) that the electronic transmission was transmitted by the stockholder or proxy holder or by a person or persons authorized to act for the stockholder or proxy holder and (ii) the date on which such stockholder or proxy holder or authorized person or persons transmitted such electronic transmission. 4 In the event that the officers of the Corporation (the “Officers”) are instructed to solicit the vote or written consent of the stockholders of the Corporation, unless otherwise prohibited by the NRS, an electronic transmission of a stockholder written consent given pursuant to such solicitation may be delivered to the Secretary or the President of the Corporation or to a person designated by the Secretary or the President.The Secretary or the President of the Corporation or a designee of the Secretary or the President shall cause any such written consent by electronic transmission to be reproduced in paper form and inserted into the corporate records. 2.14Closing of Transfer Books/Record Date.The stock transfer books of the Corporation may close for a period not exceeding 60 days preceding the date of any meeting of stockholders or the date for payment of any dividend or the date when any change or conversion or exchange of capital stock shall go into effect or for a period not exceeding 60 days in connection with obtaining the consent of stockholders for any purpose.In lieu of closing the stock transfer books, the stockholders may fix in advance a record date, not more than 60 days or less than 10 days before the date of any meeting of stockholders, or the date for the payment of any dividend, or the date for the allotment of rights, or the date when any change or conversion or exchange of capital stock shall go into effect, or a date in connection with obtaining such consent, as a record date for the determination of the stockholders entitled to notice of, and to vote at, any such meeting, and any adjournment thereof, or entitled to receive payment of any such dividend, or to any such allotment of rights, or to exercise the rights in respect of any such change, conversion or exchange of capital stock, or to give such consent, and in such case, such stockholders and only such stockholders as shall be stockholders of record on the date so fixed shall be entitled to such notice of, and to vote at, such meeting and any adjournment thereof, or to receive payment of such dividend, or to receive such allotment of rights or to exercise such rights, or to give such consent, as the case may be, notwithstanding any transfer of any stock on the books of the Corporation after any such record date fixed as aforesaid. 2.15Registered Stockholders.The Corporation shall be entitled to recognize the exclusive right of a person registered on its books as the owner of shares to receive dividends and to vote as such owner, and to hold liable for calls and assessments the person registered on its books as the owner of the shares.The Corporation shall not be bound to recognize any equitable or other claim to or interest in such share or shares on the part of any other person, whether or not it shall have express or other notice thereof, except as otherwise provided by the laws of Nevada. ARTICLE III OFFICERS 3.1General.The Officers shall consist of a President and a Secretary.The stockholders may also choose a Chief Operating Officer, a Chief Financial Officer, one or more Vice Presidents (including Executive or Assistant Vice Presidents), a Treasurer and one or more Assistant Secretaries and Assistant Treasurers, and such other officers and agents as the stockholders may deem necessary.Two or more offices may be held by the same person. 3.2Appointment. Resignation and Removal.The stockholders shall appoint the Officers who shall hold office at the pleasure of the stockholders.Any Officer may be removed, either with or without cause, by the stockholders or by any Officer upon whom such power of removal may be conferred by the stockholders. Any Officer may resign at any time by giving written notice to the Corporation. Any resignation shall take effect at the date of the receipt of that notice or at any later time specified in that notice. Unless otherwise specified in the notice of resignation, the acceptance of the resignation shall not be necessary to make it effective. Any resignation is without prejudice to the rights, if any, of the Corporation under any contract to which the Officer is a party. 5 Any vacancy occurring in any office of the Corporation shall be filled by the stockholders or as provided in this Article III. 3.3Subordinate Officers.The stockholders may appoint, or empower the President to appoint, such other officers and agents as the business of the Corporation may require.Each of such Officers and agents shall hold office for such period, have such authority and person such duties as are provided in these Bylaws or as the stockholders may from time to time determine.Any such officer or agent may be removed at any time, with or without cause, by the stockholders unless otherwise agreed in writing. 3.4Compensation.The salaries and other compensation of all Officers shall be fixed by the stockholders unless otherwise agreed in writing. 3.5Duties of President.The President shall be the chief executive officer of the Corporation and shall have general and active management of the business of the Corporation and shall see that all orders and resolutions of the stockholders are carried into effect. 3.6Duties of Vice President.The Vice President, if any, or if there shall be more than one, the Vice Presidents, in the order or seniority determined by the stockholders, shall, in the absence or disability of the President, perform the duties and exercise the powers of the President and shall perform such other duties and have such other powers as the stockholders or the President, under whose supervision he or she shall be, may prescribe from time to time. 3.7Duties of Secretary.The Secretary shall attend all meetings of the stockholders (unless otherwise determined by the stockholders) and all meetings of the stockholders and record all of the proceedings of the meetings of the Corporation and of the stockholders in a book to be kept for that purpose and shall perform like duties for the standing committees when required.He or she shall give or cause to be given notice of all meetings of the stockholders and special meetings of the stockholders and shall perform such other duties and have such other powers as the stockholders or the President, under whose supervision he or she shall be, may prescribe from time to time. 3.8Duties of Assistant Secretaries.The Assistant Secretary, or if there be more than one, the Assistant Secretaries, in the order of seniority determined by the stockholders, shall, in the absence or disability of the Secretary, perform the duties and exercise the powers of the Secretary and shall perform such other duties and have such other powers as the stockholders or the President, under whose supervision he or she shall be, may prescribe from time to time. 3.9Duties of Treasurer.The Treasurer shall be the chief financial officer of the Corporation and shall have the custody of the corporate funds and securities and shall keep full and accurate accounts of receipts and disbursements in books belonging to the Corporation and shall deposit all moneys and other valuable effects in the name and to the credit of the Corporation in such depositories as may be designated by the stockholders.He or she shall disburse the funds of the Corporation as may be ordered by the stockholders, taking proper vouchers for such disbursements, and shall render to the President and the stockholders, at its regular meetings, or at any time when the stockholders so requires, an account of all of his or her transactions as Treasurer and of the financial condition of the Corporation. The Treasurer is authorized to execute and file on behalf of the Corporation all federal and state tax returns and all elections under federal and state tax laws.If required by the stockholders, he or she shall give the Corporation a bond in such sum and with such surety or sureties as shall be satisfactory to the stockholders for the faithful performance of the duties of his or her office and for the restoration to the Corporation, in case of his or her death, resignation, retirement or removal from office, of all books, papers, vouchers, money and other property of whatever kind in his or her possession or under his or her control, belonging to the Corporation. The Treasurer shall also perform such other duties and have such other powers as the stockholders or the President, under whose supervision he or she shall be, may prescribe from time to time. 6 3.10Duties of Assistant Treasurers.The Assistant Treasurer, or if there shall be more than one, the Assistant Treasurers, in the order of seniority determined by the stockholders, shall, in the absence or disability of the Treasurer, perform the duties and exercise the powers of the Treasurer and shall perform such other duties and have such other powers as the stockholders or the President, under whose supervision he or she shall be, may prescribe from time to time.The Assistant Treasurer is also authorized to execute and file on behalf of the Corporation all federal and state tax returns and all elections under federal and state tax laws. ARTICLE IV NOTICES 4.1General.Except as otherwise provided by the Articles of Incorporation or these Bylaws, any notice or other communication may be given or sent by any method of delivery permitted by Nevada law. An affidavit of the Secretary or an Assistant Secretary of the Corporation or of the transfer agent or other agent of the Corporation that such notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. Without limiting the manner by which notice otherwise may be given effectively to stockholders pursuant to the NRS, the Articles of Incorporation or these Bylaws, any notice to stockholders given by the Corporation under any provision of the NRS, the Articles of Incorporation or these Bylaws shall be effective if given by a form of electronic transmission consented to by the stockholder to whom the notice is given.Any such consent shall be revocable by the stockholder by written notice to the Corporation.Any such consent shall be deemed revoked if: (i) the stockholder is unable to receive by electronic transmission two consecutive notices given by the Corporation in accordance with such consent; and (ii) such inability becomes known to the Secretary or an Assistant Secretary of the Corporation or to the transfer agent, or other person responsible for the giving of notice. However, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action. An “electronic transmission” means any form or process of communication not directly involving the physical transmission of paper or another tangible medium that (i) is suitable for the retention, retrieval and reproduction of information by the recipient, and (ii) is retrievable and reproducible in paper form by the recipient through an automated process used in conventional commercial practice unless the sender and recipient have consented in writing to the use of the form of electronic transmission that cannot be directly reproduced in paper form, but is otherwise retrievable in perceivable form,. 4.2Effectiveness of Notice .Except as otherwise provided by the NRS or applicable federal law, any notice or other communication, if in a comprehensible form, is effective at the earliest of the following: (i) If in physical form, when it is left at the stockholder’s address as it appears on the Corporation’s records; (ii) If mailed by U.S. mail postage prepaid and correctly addressed to a stockholder, upon deposit in the U.S. mail; and 7 (iii)if an electronic transmission, unless otherwise agreed between the Corporation and a stockholder, when: (a) it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic transmissions or information of the type sent; and (b) it is in a form ordinarily capable of being processed by that system. An affidavit of the Secretary or an Assistant Secretary or of the transfer agent or other agent of the Corporation that the notice has been given by a form of transmission shall, in the absence of fraud, be prima facie evidence of the facts stated therein. 4.3Notice to Person with Whom Communication is Unlawful .Whenever notice is required to be given under the provisions of the NRS, the Articles of Incorporation or these Bylaws to any person with whom communication is unlawful, the giving of such notice to such person shall not be required and there shall be no duty to apply to any governmental authority or agency for a license or permit to give such notice to such person.Any action or meeting which shall be taken or held without notice to any such person with whom communication is unlawful shall have the same force and effect as if such notice had been duly given. In the event that the action taken by the Corporation is such as to require the filing of a certificate or other document, the certificate shall state, if such is the fact and if notice is required, that notice was given to all persons entitled to receive notice except such persons with whom communication is unlawful. 4.4Waiver of Notice .Whenever any notice is required to be given under the provisions of the NRS, the Articles of Incorporation or of these Bylaws, a waiver thereof in writing, signed by the person or persons entitled to said notice, whether before or after the time stated therein, shall be deemed equivalent thereto.Whenever all persons entitled to vote at any meeting consent, either by: (i) a writing on the records of the meeting or filed with the Secretary or an Assistant Secretary of the Corporation; (ii) presence at such meeting and oral consent entered on the minutes; or (iii)taking part in the deliberations at such meeting without objection, then the doings of such meeting shall be as valid as if had at a meeting regularly called and noticed.At such meeting, any business may be transacted which is not excepted from the written consent or to the consideration of which no objection for want of notice is made at the time. ARTICLE V INDEMNIFICATION 5.1Indemnity for Claims Not in the Name of Corporation.The Corporation must indemnify, to the maximum extent permitted by Nevada law, any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (“Proceeding”), except an action by or in the right of the Corporation (which is governed by Section 5.2 below), by reason of the fact that such person is participating in the management and direction of the business and affairs of the Corporation, including, without limitation, stockholders and Officers,, or is or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise (each, a “Covered Person”), against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such Proceeding if such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the Corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe that such conduct was unlawful. 8 Notwithstanding the foregoing, no indemnification shall be required if it is proven that the act, or failure to act, constituted a breach of a fiduciary duties of a director or officer, and the breach of those duties involved intentional misconduct, fraud or a knowing violation of law, making such person liable pursuant to NRS 78.138. The termination of any Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that a person did not act in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the Corporation, and that, with respect to any criminal action or proceeding, such person reasonable cause to believe that his or her conduct was unlawful. 5.2Indemnity for Claims in the Name of Corporation.The Corporation must indemnify, to the maximum extent permitted by Nevada law, any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that he or she is or was a Covered Person, against expenses, including attorneys’ fees, actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit unless it is proven that the act, or failure to act, constituted a breach of fiduciary duties of a director or officer, and the breach of those duties involved intentional misconduct, fraud or a knowing violation of law, making such person liable pursuant to NRS 78.138; provided, however, that such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the Corporation. Indemnification may not be made for any claim, issue or matter as to which such person has been adjudged to be liable for negligence or misconduct in the performance of such person’s duty to the Corporation unless and only to the extent that the court in which such action or suit was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper. 5.3Indemnification of Employees and Agents.To the extent determined by the stockholders and as otherwise authorized or required under Nevada law, the Articles of Incorporation and these Bylaws, the Corporation shall have the power (but not the obligation) to indemnify its employees and agents to the extent not prohibited by the NRS or other applicable law.The stockholders shall have the power to delegate to one or more persons the determination of whether employees or agents shall be indemnified. 5.4Success on Merits.To the extent that a Covered Person, employee or agent of the Corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Sections 5.1 and 5.2 above, or in defense of any claim, issue or matter therein, the Corporation shall indemnify such person against expenses, including attorneys’ fees, actually and reasonably incurred by him or in connection with such defense. 5.5Advancement of Expenses.Expenses incurred in defending a civil, criminal, administrative or investigative action, suit or proceeding may be paid by the Corporation in advance of the final disposition of such action, suit or proceeding as authorized by the stockholders in the specific case upon receipt of an undertaking by or on behalf of such person to repay such amount, unless it is ultimately determined that he or she is entitled to be indemnified by the Corporation as authorized in this Article V and/or Nevada law. 9 5.6Limitation on Indemnification.Subject to the requirements in Section5.4 and Nevada law, the Corporation shall not be obligated to indemnify any person pursuant to this Article V in connection with any Proceeding (or any part of any Proceeding): (i) for which payment has actually been made to or on behalf of such person under any statute, insurance policy, indemnity provision, vote or otherwise, except with respect to any excess beyond the amount paid; (ii) for an accounting or disgorgement of profits pursuant to Section16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions of federal, state or local statutory law or common law, if such person is held liable therefor (including pursuant to any settlement arrangements); (iii)for any reimbursement of the Corporation by such person of any bonus or other incentive-based or equity-based compensation or of any profits realized by such person from the sale of securities of the Corporation, as required in each case under the Securities Exchange Act of 1934, as amended (including any such reimbursements that arise from an accounting restatement of the Corporation pursuant to Section304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the Corporation of profits arising from the purchase and sale by such person of securities in violation of Section306 of the Sarbanes-Oxley Act), if such person is held liable therefor (including pursuant to any settlement arrangements); (iv)initiated by such person, including any Proceeding (or any part of any Proceeding) initiated by such person against the Corporation or its stockholders, Officers, employees, agents or other indemnitees, unless (a)the stockholders authorized the Proceeding (or the relevant part of the Proceeding) prior to its initiation, (b)the Corporation provides the indemnification, in its sole discretion, pursuant to the powers vested in the Corporation under applicable law or (c)otherwise required by applicable law; or (v) if prohibited by applicable law. 5.7Indemnity Not Exclusive.The indemnification provided by this Article V shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under any Bylaw, written agreement, vote of stockholders or otherwise, both as to action in an official capacity and as to action in another capacity while holding such office.The rights to indemnity hereunder shall continue as to a person who has ceased to be a stockholder, Officer, employee, or agent and shall inure to the benefit of the heirs, executors and administrators of such person. 5.8Insurance Indemnification.The Corporation shall have the power, to the extent determined by the stockholders, to purchase and maintain insurance or make other financial arrangements on behalf of any person who is or was a stockholder, Officer, employee or agent of the Corporation against any liability asserted against or incurred by such person in such capacity or arising out of that person’s status as such, whether or not the Corporation would have the power to indemnify that person against such liability under the provisions of this Article V.No financial arrangement made pursuant to this Section 5.8 may provide protection for a person adjudged by a court of competent jurisdiction, after exhaustion of all appeals therefrom, to be liable for intentional misconduct, fraud or a knowing violation of law, except with respect to the advancement of expenses or indemnification ordered by a court. 5.9Conflicts.No indemnification or advance shall be made under this Article V, except where such indemnification or advance is mandated by law or the order, judgment or decree of any court of competent jurisdiction, in any circumstance where it appears:(a) that it would be inconsistent with a provision of the Articles of Incorporation, these Bylaws, a resolution of the stockholders or an agreement in effect at the time of the accrual of the alleged cause of the action asserted in the proceeding in which the expenses were incurred or other amounts were paid, which prohibits or otherwise limits indemnification; or (b) that it would be inconsistent with any condition expressly imposed by a court in approving a settlement. 10 5.10Indemnity Agreements.The Corporation is authorized to enter into a written contract with any stockholder, Officer, employee or agent of the Corporation, or any person who is or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, including employee benefit plans, or any person who was a director, officer, employee or agent of a corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation, providing for indemnification rights equivalent to or, if the stockholders so determine and to the extent permitted by Nevada law, greater than, those provided for in this Article V. 5.11Survival.The rights to indemnification and advancement of expenses conferred by this Article V shall continue as to a person who has ceased to be a stockholder, Officer, employee or agent of the Corporation, and shall inure to the benefit of the heirs, executors and administrators of such a person. 5.12Repeal or Modification.Any amendment, repeal or modification of this Article V shall be prospective only, and shall not adversely affect any indemnification or limitations on the personal liability of a stockholder or an Officer of the Corporation for acts or omissions prior to such repeal or modification.Further, neither any amendment nor repeal of this Article V, nor the adoption of any provision of the Articles of Incorporation inconsistent with this Article V, shall eliminate or reduce the effect of this Article V in respect of any matter occurring, or any cause of action, suit or claim accruing or arising or that, but for this Article V, would accrue or arise, prior to such amendment, repeal or adoption of an inconsistent provision. ARTICLE VI CERTIFICATES OF STOCK 6.1Certificates.All of the issued stock of the Corporation, exclusive of treasury shares, must be represented by certificates and held of record by a number of persons not to exceed 30. The Corporation shall make no offering of any of its stock of any class that would constitute a public offering within the meaning of the Securities Act of 1933.The following statement must appear conspicuously on each share certificate issued by the Corporation: The rights of stockholders in a close corporation may differ materially from the rights of stockholders in other corporations. Copies of the articles of incorporation, bylaws, stockholders’ agreements and other records, any of which may restrict transfers of stock and affect voting and other rights, may be obtained by a stockholder on written request to the corporation. Every holder of stock in the Corporation shall be entitled to have a certificate signed in the name of the Corporation by the President and either (i) the Treasurer or an Assistant Treasurer or (ii) the Secretary or an Assistant Secretary, certifying the number of shares owned by such holder in the Corporation.When such certificate is signed (a) by a transfer agent or an assistant transfer agent or (b) by a transfer clerk acting on behalf of the Corporation and registrar, the signature of any such President, Treasurer, Assistant Treasurer, Secretary or Assistant Secretary may be by facsimile.In case any Officer or Officers who shall have signed, or whose facsimile signature or signatures shall have been used on, any such certificate or certificates, shall cease to be such Officer or Officers of the Corporation, whether because of death, resignation or otherwise, before such certificate or certificates have been delivered by the Corporation, such certificate or certificates may nevertheless be adopted by the Corporation and be issued and delivered as though the person or persons who signed such certificate or certificates, or whose facsimile signature or signatures have been used thereon, had not ceased to be such Officer or Officers of the Corporation. 11 The Corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make any other arrangements to restrict the transfer of the shares. The Corporation may credit distributions made for the shares against their purchase price, until the services are performed, the benefits are received or the promissory note is paid. If the services are not performed, the benefits are not received or the promissory note is not paid, the shares escrowed or restricted and the distributions credited may be cancelled in whole or in part.Upon the face or back of each stock certificate issued to represent any such partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the Corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon. 6.2Special Designation on Certificates.If the Corporation is authorized to issue more than one class of stock or more than one series of any class, then there may be set forth on the face or back of the certificate that the Corporation shall issue to represent such class or series of stock, a statement that the Corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights. 6.3Lost Certificates.The stockholders may direct a new certificate or certificates to be issued in place of any certificate or certificates theretofore issued by the Corporation alleged to have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming the certificate of stock to be lost, stolen or destroyed.When authorizing such issuance of a new certificate or certificates, the stockholders may, in its discretion and as a condition precedent to the issuance thereof, require the owner of such lost, stolen or destroyed certificate or certificates, or such owner’s legal representative, to advertise the same in such manner as it shall require and to give the Corporation a bond or other security sufficient (as determined by the Corporation) to indemnify it against any claim that may be made against the Corporation with respect to the certificate alleged to have been lost, stolen or destroyed. 6.4Transfers of Stock.Transfers of record of shares of stock of the Corporation shall be made only upon its books by the holders thereof, in person or by an attorney duly authorized, and, if such stock is certificated, upon the surrender of a certificate or certificates for a like number of shares, properly endorsed or accompanied by proper evidence of succession, assignation or authority to transfer.Upon surrender to the Corporation or the transfer agent of the Corporation of a certificate for shares duly endorsed or accompanied by proper evidence of succession, assignment or authority to transfer, it shall be the duty of the Corporation to issue a new certificate to the person entitled thereto, cancel the old certificate and record the transaction upon its books. ARTICLE VII GENERAL PROVISIONS 7.1Dividends.Subject to any restrictions contained in the Articles of Incorporation or applicable law, the stockholders may declare and pay dividends upon the capital stock of the Corporation out of funds legally available therefor at any regular or special meeting.Dividends may be paid in cash, in property, or in shares of the capital stock of the Corporation subject to the provisions of the Articles of Incorporation. 12 7.2Reserves.Before payment of any dividend, there may be set aside out of any funds of the Corporation available for dividends, such sum or sums as the stockholders from time to time, in its absolute discretion, thinks proper as a reserve or reserves to meet contingencies, or for equalizing dividends, or for repairing or maintaining any property of the Corporation, or for such other purpose as the stockholders shall think conducive to the interest of the Corporation, and the stockholders may modify or abolish any such reserve in the manner in which it was created. 7.3Checks.All checks or demands for money and notes of the Corporation shall be signed by such Officer or Officers or such other person or persons as the Stockholders may from time to time designate. 7.4Fiscal Year.The fiscal year of the Corporation shall be fixed by resolution of the stockholders. 7.5Seal.The Corporation may, but is not required to, adopt a corporate seal, which shall be in such form as may be approved from time to time by the stockholders. The Corporation may use such corporate seal by causing it or a facsimile thereof to be impressed or affixed or in any other manner reproduced.The corporate seal, if there be one, shall have inscribed thereon the words, “State of Nevada.” 7.6Captions.Captions used in these Bylaws are for convenience only and are not a part of these Bylaws and shall not be deemed to limit or alter any provisions hereof and shall not be deemed relevant in construing these Bylaws. 7.7Interpretations.To the extent permitted by the context in which used, words in the singular number shall include the plural, words in the masculine gender shall include the feminine and neuter, and vice versa. 7.8Seniority.Nevada law and the Articles of Incorporation (in that order of precedence) will and in all respects be considered senior and superior to these Bylaws, with any inconsistency or conflict to be resolved in favor of Nevada law and such Articles of Incorporation (in that order of precedence), and with these Bylaws to be deemed automatically amended from time to time to eliminate any inconsistency which may then exist. 7.9Computation of Time.The time during which an act is required to be done, including the time for the giving of any required notice herein, shall be computed by excluding the first day or hour, as the case may be, and including the last day or hour, as the case may be. ARTICLE VIII AMENDMENTS 8.1Amendments.Except as otherwise restricted in the Articles of Incorporation or these Bylaws, any provision of these Bylaws may be altered, amended or repealed by the stockholders. [Remainder of this page intentionally left blank.] 13 SECRETARY’S CERTIFICATE The undersigned duly appointed Secretary of the Corporation does hereby certify that the foregoing Bylaws were adopted by the stockholders of the Corporation and are effective as of the 28th day of June 2012. /s/ John A. Tisdale John A. Tisdale Secretary [Signature Page to Bylaws - Blackwater Acquisition Sub, Inc.]
